  Case 18-44946         Doc 34   Filed 11/12/19       Entered 11/12/19 18:01:55          Pg 1 of 1




                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

IN RE:                                            )    CASE NO: 18-44946-659
SHAMELIA K CLARK                                  )
                                                  )    Chapter 13
                                                  )
                                                  )
                        Debtor                    )

                 NOTICE OF LACK OF FEASIBILITY OF THE CHAPTER 13 PLAN
    PLEASE TAKE NOTICE that as a result of the post-confirmation disbursement audit on this
case the Trustee has determined the following: with claims as filed, the total of regular monthly
payments on those claims which are to receive equal or regular monthly payments exceeds the
monthly plan payment because some claims have been filed for higher amounts than the
scheduled amounts. Therefore, the confirmed plan in this case is not feasible.

Dated: 11/12/2019                                      /s/ Diana S. Daugherty
                                                       Diana S. Daugherty
FEASPERMO--HCY
                                                       Standing Chapter 13 Trustee
                                                       P.O. Box 430908
                                                       St. Louis, MO 63143
                                                       (314) 781-8100 Fax: (314) 781-8881
                                                       trust33@ch13stl.com

                                   CERTIFICATE OF SERVICE
    I certify that a true and correct copy of the foregoing document was filed electronically on
November 12, 2019, with the United States Bankruptcy Court, and has been served on the parties
in interest via e-mail by the Court's CM/ECF System as listed on the Court's Electronic Mail
Notice List.

     I certify that a true and correct copy of the foregoing document was filed electronically with
the United States Bankruptcy Court, and has been served by Regular United States Mail Service,
first class, postage fully pre-paid, addressed to those parties listed on the Court's Manual Notice
List and listed below on November 12, 2019.

SHAMELIA K CLARK
3517 ITASKA ST
SAINT LOUIS, MO 63111

                                                       /s/ Diana S. Daugherty
                                                       Diana S. Daugherty, Chapter 13 Trustee
